AFFIRMED and Opinion Filed August 19, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01448-CV

                   IN THE INTEREST OF E.R.D., A CHILD

                On Appeal from the 380th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 380-51929-2011

                         MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Nowell
                            Opinion by Justice Reichek
      Father, appearing pro se, appeals the trial court’s amended order modifying

his child support obligation to increase the amount he pays and requiring him to pay

Mother’s attorney’s fees. For reasons set out below, we affirm.

      Father and Mother are the parents of E.R.D. In 2011, the trial court signed an

agreed Child Support Review Order that established Father’s paternity, appointed

Father and Mother as joint managing conservators, gave Mother the exclusive right

to designate E.R.D.’s primary residence, and ordered Father to pay child support in

the amount of $665 per month and to maintain health insurance for the child. Six

years later, on August 24, 2017, the trial court issued an order in a suit to modify the

parent-child relationship which placed geographic restrictions on Mother’s right to
designate E.R.D.’s primary residence and increased Father’s child support obligation

to $950 per month.

      Less than a year later, Father filed a petition to modify the parent-child

relationship, which was later amended. In his amended petition, Father sought to

decrease his child support obligation based on a material and substantial change in

circumstances and to restrict the child’s domicile to the boundaries of the McKinney

Independent School District. Mother filed a motion requesting the trial court deny

the relief requested by Father. Both parties sought attorney’s fees.

      The trial court conducted an evidentiary hearing on July 19, 2019, and

subsequently issued an amended order that denied the relief requested by Father in

his petition to modify, granted Mother’s request for increased child support, and

ordered Father to pay $1,194 per month in child support. The court also ordered

Father to pay Mother $4775 in attorney’s fees. In response to Father’s request, the

trial court issued separate child support findings pursuant to section 154.130 of the

Texas Family Code.      After Father’s post-judgment motion was overruled by

operation of law, this appeal followed.

      In his first issue, Father asserts the trial court erred in modifying the “agreed

support order” of August 24, 2017 that was based on a mediated settlement

agreement. It appears he argues that there was not a material and substantial change

in circumstances to warrant an increase in his child support obligation. See TEX.

FAM. CODE ANN. § 156.401(a–1) (if parties agree to child support order that deviates

                                          –2–
from child support guidelines, court may modify obligation only if circumstances of

child or person affected by order have materially and substantially changed since

date of order’s rendition).

      Whether the evidence supported a material and substantial change in

circumstance, however, requires a review of the evidence presented at the hearing.

See In re C.C.J., 244 S.W.3d 911, 917–18 (Tex. App.—Dallas 2008, no pet.) (trial

court must examine and compare circumstances of parents and minor children at

time of initial order with circumstances existing at time modifications sought). Here,

Father has not filed a reporter’s record of the hearing. When an appellant fails to

file a reporter’s record, an appellate court must presume the evidence presented was

sufficient to support the trial court’s order. Willms v. Americas Tire Co., Inc., 190

S.W.3d 796, 804 (Tex. App.—Dallas 2006, pet. denied). Accordingly, we presume

here that the evidence supports the trial court’s order increasing the amount of child

support to be paid by Father.

      To the extent Father appears to argue that Mother could not be awarded

increased child support because she asserted there had been no material or

substantial change in circumstances in her pleadings, his failure to file a record is

equally dispositive. The trial court’s order states it is granting Mother’s request for

increased child support. Without a record, we must presume this issue was tried by

consent. See TEX. R. CIV. P. 67 (issues not raised by pleadings may be tried by



                                         –3–
consent and failure to amend pleadings shall not affect result of bench trial). We

overrule the first issue.

       In his second issue, Father asserts the trial court erred in awarding Mother her

attorney’s fees. Here, Father provides no legal authority to support his contention.

“The failure to adequately brief an issue, either by failing to specifically argue and

analyze one’s position or provide authorities and record citation, waives an error on

appeal.” In re B.A.B., 124 S.W.3d 417, 420 (Tex. App.—Dallas 2004, no pet.).

Accordingly, we conclude this issue is waived. Moreover, to the extent Father is

relying on arguments presented by Mother or challenging evidence adduced at the

hearing, as stated previously, he did not file a reporter’s record and we therefore

presume the record supports the trial court’s order. We overrule the second issue.

       We affirm the trial court’s order.




                                              /Amanda L. Reichek/
                                              AMANDA L. REICHEK
                                              JUSTICE


191448F.P05




                                            –4–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF E.R.D., A                 On Appeal from the 380th Judicial
CHILD                                        District Court, Collin County, Texas
                                             Trial Court Cause No. 380-51929-
No. 05-19-01448-CV                           2011.
                                             Opinion delivered by Justice
                                             Reichek; Justices Molberg and
                                             Nowell participating.

    In accordance with this Court’s opinion of this date, the trial court’s
Amended Order in Suit to Modify Parent-Child Relationship is AFFIRMED.

      It is ORDERED that appellees Jennifer Lynn Jacobsen and Office of the
Attorney General of Texas recover their costs of this appeal from appellant Chima
J. Ugokwe.


Judgment entered this 19th day of August 2021.




                                       –5–